Citation Nr: 1116694	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-02 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, including as secondary to a service-connected disability.

2.  Entitlement to a compensable rating for epidermophytosis.

3.  Entitlement to a rating higher than 10 percent for bilateral pes planus.

4.  Entitlement to an initial rating higher than 10 percent for delusional disorder, grandiose type (claimed as schizophrenia).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972 and from March 1973 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a May 2007 rating decision, the RO denied service connection for a bilateral knee disorder.  The RO also denied a rating higher than 10 percent for bilateral pes planus, a compensable rating for epidermophytosis, a TDIU, and a petition to reopen a claim for service connection for schizophrenia - concluding there was not new and material evidence.

In a November 2009 rating decision since issued, however, the RO reopened and granted the claim for service connection for delusional disorder, grandiose type (claimed as schizophrenia) and assigned an initial 10 percent rating retroactively effective from December 1, 2004, the date of receipt of the petition to reopen this claim.  The Veteran appealed that decision by requesting a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

Because they require further development, the Board is remanding to the RO the claims for service connection for a bilateral knee disorder and a TDIU, whereas the Board is going ahead and deciding the claims for higher ratings for the bilateral pes planus, epidermophytosis, and grandiose-type delusional disorder.

The Veteran also has alleged clear and unmistakable error (CUE) in a March 1976 RO decision for failing to previously adjudicate and grant the TDIU claim.  The RO, however, has not considered this additional CUE claim, much less denied it and the Veteran responded by separately appealing this additional claim to the Board.  See 38 C.F.R. § 20.200 (2010) (an appeal to the Board consist of a timely filed notice of disagreement (NOD) in writing and, after receipt of a statement of the case (SOC), a timely filed substantive appeal (e.g., VA Form 9 or equivalent statement).  So the Board is referring this CUE claim to the RO, as the Agency of Original Jurisdiction (AOJ), for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by mild pronation, some inward bowing, and the lack of an arch, but does not involve swelling, callosities, marked deformity, or pain on manipulation.

2.  The Veteran's epidermophytosis covers less than five percent of his entire body, does not involve an exposed area, and requires only topical therapy for treatment.

3.  The Veteran's grandiose-type delusional disorder causes occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than10 percent for the bilateral pes planus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria are not met for a compensable rating for the epidermophytosis.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2010).

3.  The criteria are not met for an initial rating higher than 10 percent for the grandiose-type delusional disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9208 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the increased-rating claims for bilateral pes planus and epidermophytosis, the duty to notify has been satisfied by means of an August 2006 letter from the RO to the Veteran informing him of the evidence that was required to substantiate these claims and apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also included discussion of the downstream disability-rating and effective-date elements of these claims, see Dingess, supra, and was issued prior to the initial adjudication of these claims in May 2007, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

And as for the claim for a higher rating for the delusional disorder, the appeal of this claim arises from the Veteran's disagreement with the initial rating assigned by the RO after granting service connection for this disability.  Therefore, VCAA notice concerning this downstream disability rating element of this claim is not required.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The courts have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC concerning the downstream issue, which the Veteran received in May 2010, citing the applicable statutes and regulations governing the assignment of disability ratings and discussing the reasons and bases for not assigning a higher initial rating in this particular instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He also was provided appropriate VA compensation examinations to determine the severity of his pes planus, epidermophytosis, and delusional disorder.  The findings from these examinations provide the information needed to make these critical determinations.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Further, the Veteran and his attorney have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal of these claims.  They also have not argued there is a VCAA notice or duty to assist deficiency and, moreover, explained how this defect is unduly prejudicial to these claims, meaning outcome determinative of them.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating VCAA notice and assistance errors may be rectified ("cured") by providing any necessary VCAA notice or assistance and then readjudicating the claim, including in a SOC or supplemental SOC (SSOC), such that the Veteran is given ample opportunity to participate effectively in the adjudication of his claim).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to adjudicating the merits of these claims.

II.  Entitlement to a Disability Rating Higher than 10 Percent for Bilateral Pes Planus

A March 1976 RO decision granted service connection for third-degree bilateral pes planus (flat feet) and assigned a 10 percent rating.  The more recent May 2007 RO decision at issue denied a higher rating for this disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.


In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The existing 10 percent rating for the Veteran's bilateral pes planus is under Diagnostic Code (DC) 5276.  Under this code, a 10 percent rating is provided for moderate unilateral or bilateral pes planus with weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  The next higher rating of 30 percent for bilateral pes planus requires severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  See 38 C.F.R. § 4.71a, DC 5276.

The Veteran was afforded a VA compensation examination in February 2007 for the specific purpose of evaluating the severity of his bilateral pes planus.  He told the examiner that both feet were affected by swelling, fatigability, lack of endurance, and constant pain.  He also said his limitations included not being able to stand for more than 15 to 30 minutes and walking no more than 1 to 3 miles.  On objective physical examination, however, neither foot showed any evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, or vascular abnormalities.  There also was no pain or spasm on manipulation, no muscle atrophy, and no other foot deformity.  The only findings of note were mild pronation, some inward bowing, and the lack of an arch (with either weight bearing or nonweight bearing).  The examiner also observed the Veteran walked with a normal gait, and that both ankles had normal range of motion - 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2010).  The examiner observed thickened skin on the outer edges of the soles of both feet, but made no reference to callosities on either foot.  X-rays revealed only small (6 mm) calcaneal spurs bilaterally.

These findings do not reflect severe bilateral pes planus as described in the criteria for a higher 30 percent rating under DC 5276, as there is no objective evidence of any swelling, marked deformity, pain on manipulation and use accentuated, or characteristic callosities.  In fact, the objective findings showed only relatively "mild" pronation, no evidence of any swelling to verify the Veteran's complaints, and no evidence of callosities.  His walking also was unaffected, as he had a normal gait and normal range of motion in his ankles.  So, under these circumstances, there simply is no basis to assign a rating higher than 10 percent for this disability under DC 5276.

In addition, these findings also preclude assigning a disability rating higher than 10 percent on the basis of functional loss due to pain or pain on movement, weakened movement, premature or excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The February 2007 VA examination report explains the Veteran walks with a normal gait, that both ankles demonstrate normal range of motion, and that neither foot evidences any painful motion, swelling, tenderness, instability, or weakness.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not provide grounds for assigning a higher rating.

When there are credible suggestions the disability has worsened since last examined or evaluated by VA, the Veteran is entitled to another examination.  38 C.F.R. §§ 3.327, 4.2; Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical 

examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Equally importantly, though, the requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this notion in the context of a claim for service connection, rather than in a case, as here, involving a claim for a higher rating for an already established service-connected disability).

The reason for scheduling that February 2007 VA examination was in response to the Veteran's claim that his pes planus had worsened since last examined or evaluated by VA.  The objective findings, however, determined otherwise.  So merely reasserting or reiterating this allegation of worsening pes planus during the years since that February 2007 VA examination, without any evidence tending to corroborate this allegation, is not, itself, reason or justification to have him reexamined.

The Board therefore is not requesting another examination, absent credible suggestion of a worsening of the pes planus, and is denying the claim since the preponderance of the evidence is unfavorable.  Because the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor.  38 C.F.R. §§ 4.3, 4.7.

III.  Entitlement to a Compensable 
Disability Rating for Epidermophytosis

The Veteran developed this skin condition, epidermophytosis, while on active duty, but it always has been rated as 0-percent disabling (i.e., noncompensable).  The RO's May 2007 decision at issue denied his claim for a higher rating for this disability.  


The existing noncompensable rating is under DCs 7813-7806.  Under DC 7813, dermatophytosis is rated as dermatitis under DC 7806.  And according to DC 7806, a zero percent rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy is required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

The next higher rating of 10 percent requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.

An even higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a still higher 60 percent rating is assigned.  Id.

Applying these criteria to the facts of this case, the Board finds no basis to assign a compensable rating for the Veteran's epidermophytosis.  A February 2007 VA examination report provides compelling evidence against this claim.  Objective physical examination at that time revealed the Veteran's epidermophytosis involved only his feet - so a nonexposed area.  The examiner also indicated that it affected less than 5 percent of the Veteran's total body area.  It was further noted that he treated this condition with a topical cream (hydrocortisone).  

Thus, since this VA examination reports shows the condition affects less than 5 percent of his entire body or exposed areas, and does not require systemic therapy (such as corticosteroids or other immunosuppressive drugs), there simply is no basis for assigning a compensable rating under DC 7806.

The Board also has also reviewed VA and other treatment records dated from 2006 to 2009, but none of which shows the Veteran's skin condition has worsened beyond that indicated during the February 2007 VA examination or that he uses systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat it.  As such, there simply is no other evidence in the file supporting the assignment of a compensable rating for his epidermophytosis.

In conclusion, the Board finds that the preponderance of the evidence is against this claim.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

IV.  Entitlement to an Initial Disability Rating Higher than 10 Percent for Grandiose-Type Delusional Disorder

On December 1, 2004, the Veteran filed a petition to reopen his claim for service connection for schizophrenia, which previously had been denied by the RO in an unappealed and therefore final and binding decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a); 3.160(d); 38 C.F.R. § 20.1103.  The RO initially denied the petition to reopen this claim, and the Veteran filed an appeal to the Board.  During the pendency of his appeal, however, the RO issued another decision in November 2009 concluding there was new and material evidence, and therefore reopening the claim (see 38 C.F.R. § 3.156), and then granting service connection on the underlying merits for grandiose-type delusional disorder after it was determined this was the appropriate diagnosis rather than schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In granting the claim, the RO assigned an initial 10 percent rating for this disability, retroactively effective from December 1, 2004, the date of receipt of the petition to reopen this claim.  The Veteran appealed for a higher initial rating.  See Fenderson, 12 Vet. App. at 125-26 (holding that, when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal).

The Veteran's delusional disorder, grandiose type, has been evaluated under the General Rating Formula for Mental Disorders.  Under this General Rating Formula, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, DC 9208.

A higher 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss.  Id.

An even higher 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A still higher 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

After carefully reviewing the evidence of record, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's delusional disorder.  The evidence for consideration includes the report of his September 2009 VA psychiatric examination, as well as some additional outpatient VA and private treatment records, all of which show he is only relatively mildly impaired from social and occupational standpoints due to his delusional disorder.   

The most probative evidence against the claim is the September 2009 VA examination report.  The Veteran stated during the interview that he was married to his second wife from 1989 to 1990, but that they had remarried in 2007.  He described their marriage as "going good."  He has one child from his first wife, with whom he has no contact.  He reported that he goes to church and that he has "plenty of friends."  He denied using psychotropic medications or recent hospitalizations.  He said he usually got seven hours of uninterrupted sleep a night.  He reported that he had retired in 1993 due to his bilateral pes planus and had been focused on developing a business. 

Objective mental status examination revealed the Veteran was friendly, attentive, and cooperative, and that his speech was clear, coherent, and spontaneous.  His affect was normal and he described his mood as "pretty good."  He appeared fully oriented (so to time, person, place and situation) but missed the correct date by one day.  He also denied panic attacks, obsessive and ritualistic behavior, and suicidal and homicidal ideation.  His thought process was unremarkable, except for persistent grandiose delusions, and his memory (immediate, recent, and remote) was normal.  Apparently, his grandiose delusions involved starting a business with a group of important people, but no episodes of a lack of impulse control were reported.  

Based on the interview, findings from the mental status examination, and a review of the claims file, the examiner diagnosed:  (1) delusional disorder, grandiose type; and (2) polysubstance dependence, in reported sustained full remission.  The examiner also assigned a Global Assessment of Functioning (GAF) score of 70.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 70 indicates just some relatively "mild" symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

The examiner explained that, according to the VA's rating criteria, the Veteran's delusional disorder causes "signs and symptoms that are transient or mild decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."

In light of the September 2009 VA examination report, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's service-connected delusional disorder.  The most probative evidence in the report is the examiner's conclusion that the delusional disorder is manifested by "signs and symptoms that are transient or mild decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  This opinion specifically corresponds to the criteria for a 10 percent rating under the General Rating Formula for Mental Disorders.  The Board agrees with this opinion, since there is no evidence of any depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss, all of which are listed in the criteria for the next higher rating of 30 percent.

Also the relatively high GAF score of 70 is consistent with the fact that the Veteran has "plenty" of friends and has a good relationship with his wife.  There also is no indication his not working is related to his service-connected delusional disorder.  Of particular relevance is the fact that his memory was good, that he was able to interact appropriately with the examiner, that there was no evidence of impaired impulse control, and that his mood and affect were normal.  In other words, the lack of psychiatric symptoms is consistent with the VA examiner's opinion that the condition is only relatively mild, meaning there is no significant impairment in social and occupational functioning that would warrant a disability rating higher than 10 percent.

But in addition to this VA examination report, the Board also has considered various VA outpatient treatment records dated from 2004 to 2009, several of which pertain to the Veteran's delusional disorder.  None of these reports, however, shows any significant findings tending to support the assigning of a higher rating; instead, these records also reflect the same level of disability as indicated in the September 2009 VA examination report.  For example, a June 2004 VA treatment record lists diagnoses of delusional disorder, grandiose type, and schizophrenia by history.  This record indicates the Veteran was diagnosed with schizophrenia on several occasions during the 1970s, but that this diagnosis was incorrect.  In any event, a mental status examination revealed no significant findings.  The VA clinician also assigned a GAF score of 65, which, again, like the similar score of 70 assigned by the VA compensation examiner, indicates the Veteran has only relatively mild symptoms or some difficulty in social, occupational, or school functioning, but is generally functioning pretty well with some meaningful interpersonal relationships.  See DSM-IV.  More recently, an October 2008 letter from the Veteran's treating VA psychiatrist notes the Veteran's condition is stable and, therefore, recommends that he participate in vocational rehabilitation.  In a June 2009 letter, this same psychiatrist reiterates that the Veteran's condition is stable and adds that there is no evidence of any cognitive deficits.  Mental status examinations performed in January 2007 and November 2009 also revealed no significant findings, and both reports list a GAF score of 70.

These examination and treatment findings show the Veteran's delusional disorder has not been more than 10-percent disabling since the filing of his petition to reopen this claim on December 1, 2004, so there is no basis to "stage" this rating because this has been his highest level of functional impairment during this relevant time period at issue.  See Fenderson, supra.  Moreover, since, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

V.  Consideration of an Extra-schedular Rating

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning - for the disabilities on appeal, bilateral pes planus, epidermophytosis, and delusional disorder - are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

The Veteran's primary complaints and symptomatology for his pes planus involve pain, swelling, and callosities, all of which are contemplated in the rating criteria.  His primary complaints and symptomatology for his epidermophytosis involve itching on his feet (on a small, nonexposed area), which is also considered in the rating criteria.  And lastly, his complaints and symptomatology for his delusional disorder involve impairment in social and occupational functioning, which are also included in the rating criteria.


Further concerning the pes planus, the Veteran has alleged that he had to stop working on account of this condition.  But when making this assertion, he also contemporaneously indicated his aspirations for a future business endeavor with "important people," which as a consequence the VA examiner admittedly considered somewhat out of touch with reality, but not because of the Veteran's inability to reenter the workforce in any substantially gainful capacity, rather, on account of the actual potential this plan would ever actually materialize.  So the VA examiner did not indicate there was marked interference with employability on account of service-connected disability - in particular, due to the pes planus, which could be considered over, above or beyond that contemplated by the schedular rating assigned for this disability.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

In short, since the rating schedule adequately addresses the symptomatology for all three disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 10 percent for the bilateral pes planus is denied.

The claim for a compensable rating for the epidermophytosis is denied.

The claim for an initial rating higher than 10 percent for the grandiose-type delusional disorder is denied.


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the remaining claims for service connection for a bilateral knee disorder and a TDIU.

The Veteran began reporting bilateral knee pain in 2004.  Medical records indicate that he subsequently received a diagnosis of bursitis of the right knee in May 2005, but it is unclear whether he has received a diagnosis of a left knee disability.  In any event, he asserts that he developed bilateral knee pain as a result of his service-connected bilateral pes planus.  However, he has not been afforded a VA examination concerning this claim to assist in making this important determination of whether there is indeed this correlation between these conditions.

Therefore, the Veteran should be provided a VA examination to determine whether he has disability involving either knee that was either caused or is aggravated by his already service-connected bilateral pes planus.  See C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Supporting medical nexus evidence is generally required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Board also finds that the TDIU claim is inextricably intertwined with this claim for service connection for a bilateral knee disorder because a grant of service connection would, in turn, result in additional service-connected disability that would have to be considered in determining whether a TDIU is warranted.  See generally Holland v. Brown, 6 Vet. App. 443, 446 (1994).

The TDIU claim also is inextricably intertwined with the claim (which the Board is separately referring) that the March 1976 rating decision contains CUE for failing to adjudicate and grant a TDIU.  So consideration of this TDIU claim must be deferred until this CUE claim (in not earlier granting this benefit) is decided.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA examination to determine the nature and etiology of any disability involving either of the Veteran's knees.  All necessary diagnostic testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner must identify all pathology found to be present.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to whether the Veteran currently has a disability involving either knee.

If knee disability is found, the examiner shall render an opinion as to the likelihood (very likely, as likely as not, or unlikely) this knee disability was caused or is being aggravated by the already service-connected pes planus.

If the service-connected pes planus did not cause but has aggravated a disability involving either knee, the examiner should attempt to quantify the percentage of disability that is attributable to the aggravation (i.e., compare the baseline of disability with that resulting from the aggravation).

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Any opinions expressed must include discussion of the supporting rationale, if necessary citing to specific evidence in the file.

2.  Then readjudicate the Veteran's claim for service connection for a bilateral knee disorder, including as secondary to his service-connected bilateral pes planus, as well as his claim for a TDIU.  If either claim is not granted to his satisfaction, send him and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


